DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to explain “terminating the acquiring and displaying of video a predetermined time interval or number of frames (.DELTA.t) after detecting activation of the biopsy trigger control.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 9 and 10, it is unclear what specific categories of the claims are. Is it an apparatus claim or is it a method claim? Is the method within claim 9 an intended 
In re claim 12, it is unclear what metes and bounds of limitation “attempting to” are. Does it mean merely trying? So can it fail? 
In re claim 14, it is unclear what metes and bounds of “terminating the acquiring and displaying” are. Is it for stop both of the acquiring and displaying after detecting activation? Or just stop the acquiring? And then displaying? So don’t acquire and display when detecting activation? No other information or description is found in the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1-2, 4-7, 9-11, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kruecker et al. (US 2013/0289393, hereinafter Kruecker ‘393).
In re claim 1, Kruecker ‘393 teaches a device configured to operate in conjunction with an interventional instrument inserted into a patient to perform an interventional medical procedure (fig. 1), the device comprising: 
a medical imaging device including a display component (fig. 1, 40, 14); 
a trigger control (0025, 0036); and 
an electronic data processing device programmed (fig. 1, workstation including memory and processor, 20, 16 and interface 18) to operate the medical imaging device to provide image guidance and location documentation for the interventional medical procedure by guidance and location documentation operations (tracking system 24, para 0030-0031) including: 
causing the medical imaging device to acquire and display video of the interventional instrument inserted into the patient, 
detecting activation of the trigger control (fig. 3, 202; fig. 8, 608; para 0016, 0025, 0028, 0029, 0030, 0036, 0042, 0043); 
in response to the detecting, processing a video segment of the acquired video to identify a trigger image as a frame of the video segment capturing a medical 
causing the medical imaging device to display a still image (it would have been inherent/obvious that any ultrasound imaging device offers the ability to provide a snapshot/freeze image (i.e. still images of the displayed image) as any conventional ultrasound system would have done. A still image would merely be snapshot of any single frame in a sequence of video frames.) of the identified trigger image with a superimposed marker indicating the identified location of the medical intervention event (0028, 0031, 0043, highlight is the marker). 
In re claim 2, Kruecker ‘393 teaches wherein one of: (I) the interventional instrument comprises a biopsy instrument and the medical intervention event comprises firing of a biopsy needle by the biopsy instrument to acquire a biopsy sample; and (II) the interventional instrument comprises a brachytherapy seed delivery instrument and the medical intervention event comprises depositing a radioactive seed by the brachytherapy seed delivery instrument (0036). 
In re claim 4, Kruecker ‘393 teaches wherein the guidance and location documentation operations further include: receiving, via one or more user input devices of the ultrasound imaging device, one of: (i) an indication that the identified location (42) of the medical intervention event is acceptable whereby the identified location of the medical intervention event is designated as the documented location of the medical intervention event in a reference frame of the medical imaging device; or (ii) an indication that the identified location of the medical intervention event is not acceptable 
In re claim 5, Kruecker ‘393 teaches wherein the guidance and location documentation operations further include: transforming the documented location of the medical intervention event in the reference frame of the medical imaging device to a documentation reference frame (fig. 8, 613; para 0030); and recording the documented location of the medical intervention event in the documentation reference frame (para 0030, 0047). Note that Applicant describes the documentation reference frame is reference space frame or space 40 from MRI or other source. 
In re claims 6 and 15, it would have been obvious to have wherein the still image display of the identified trigger image with the superimposed marker replaces the display of the video on the display component of the medical imaging device because changing or replaces a display of video to a display of still image is matter of a conventional displaying feature of any video display that can also display still images.
In re claim 7, Kruecker ‘393 teaches wherein the trigger control is operatively connected with the interventional instrument such that activation of the trigger control triggers the interventional instrument to perform the medical intervention event (0025, 0042). 
In re claim 9, Kruecker ‘393 teaches a biopsy guidance and location documentation device comprising: 

an ultrasound imaging device including a display component and an electronic processor (fig. 1), the ultrasound imaging device configured to perform a method including: 
acquiring and displaying video of human anatomy being biopsied (tracking system 24, para 0025, 0028, 0030-0031, fig. 6), 
detecting a biopsy trigger signal generated by user activation of the trigger control fig. 3, 202; fig. 8, 608; para 0016, 0025, 0028, 0029, 0030, 0042, 0043, 
processing the acquired video to automatically identify a trigger image as a frame of the video showing a fired biopsy needle tip and a location of the fired biopsy needle tip in the identified trigger image (fig. 3, 202; fig. 8, 608; para 0016, 0025, 0028, 0029, 0030, 0042, 0043), and 
displaying the automatically identified trigger image as a still image (i.e. still images of the displayed image) as any conventional ultrasound system would have done. A still image would merely be snapshot of any single frame in a sequence of video frames.) with a superimposed marker indicating the automatically identified location of the fired biopsy needle tip (0028, 0031, 0043, highlight is the marker). 
In re claim 10, Kruecker ‘393 teaches wherein the method performed by the ultrasound imaging device further includes: receiving user input via a user input component of the ultrasound imaging device that identifies a documented location of the fired biopsy needle tip as one of (i) the automatically identified location of the fired biopsy needle tip and (ii) a manually identified location of the fired biopsy needle tip in a manually identified trigger image comprising a frame of the video (0018, 0023); 
In re claim 11, Kruecker ‘393 teaches wherein the documentation reference frame comprises a reference three-dimensional magnetic resonance image fused with the automatically or manually identified trigger image (0018, 0023, 0025, 0030, 0039). 
In re claim 16, Kruecker ‘393 teaches wherein the trigger control is configured to trigger the firing of the biopsy needle tip to collect a biopsy sample (0025, 0042). 

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘393 in view of Rosenbaum (US 3,885,090, hereinafter Rosenbaum ‘090).
In re claim 8, Kruecker ‘393 fails to teach wherein the guidance and location documentation operations further include: selecting the video segment as a video segment consisting of a predetermined time interval or number of frames (.DELTA.t) starting at the detection of activation of the trigger control. 
Rosenbaum ‘090 teaches selecting the video segment as a video segment consisting of a predetermined time interval or number of frames (.DELTA.t) starting at the detection of activation of the trigger control (col. 2, line 56-col. 3, line 14).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of 
In re claim 14. Kruecker ‘393 fails to teach wherein the method further includes: terminating the acquiring and displaying of video a predetermined time interval or number of frames (.DELTA.t) after detecting activation of the biopsy trigger control; and selecting a video segment of the video for processing including the video frames acquired during the predetermined time interval or number of frames (.DELTA.t). 
Rosenbaum ‘090 teaches selecting the video segment as a video segment consisting of a predetermined time interval or number of frames (.DELTA.t) starting at the detection of activation of the trigger control (col. 2, line 56-col. 3, line 14).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of Rosenbaum ‘090 in order to improve automatic video recording systems such that a optimal amount of video storage is required for recording an event. 
Furthermore, it would have been obvious after stopping/termination of the ultrasound scanning, the acquired video of a predetermined time interval can be displayed by either Kruecker ‘393 (which can display any stored video segment) or Rosenbaum ‘090 because they are already acquired by Rosenbaum ‘090. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘393 in view of Sun (2007/0265526, hereinafter Sun ‘526).
In re claim 12, Kruecker ‘393 fails to teach attempting to identify the biopsy needle tip in each frame of a video segment of the acquired video; scoring at least each 
Sun ‘526 teaches attempting to identify the biopsy needle tip in each slices [frame of a video segment of the acquired video] (note that it is obviously that each frame is a slice of an image); scoring at least each slice [frame] in which the biopsy needle tip is successfully identified using a reliability metric for the biopsy needle tip identification; and identifying the trigger image as the highest-scoring slice [frame] (fig. 2, 200-212, para 0030-0031; fig. 3, 314; 0034-0045; note that the either greatest likelihood or maximum score could read on the highest-score of a slide/frame).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of Sun ‘526 in order to optimize the detection of the tip of a needle. 
In re claim 13, Sun ‘526 teaches wherein attempting to identify the biopsy needle tip in each frame of the video segment comprises attempting to match a linear needle tip image pattern at a known biopsy needle tip angle or direction in each slice [frame of the video segment] (note that it is obviously that each frame is a slice of an image) (0008, 0014, 0021, 0032-0034, 0046, 0048, fig. 4s). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘393 to include the features of Sun ‘526 in order to optimize the detection of the tip of a needle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793